 

Case 1:20-cv-07143-GBD Document 64 Filed 01/07/21 Page.1 of 2

 

 

. Me
UNITED STATES DISTRICT COURT. :
SOUTHERN DISTRICT OF NEW YORK”
wf 4
“AY
WHITEBOX RELATIVE VALUE PARTNERS, o@ ’ :
LP, WHITEBOX GT FUND, LP, WHITEBOX <p co
MULTI-STRATEGY PARTNERS, LP, PANDORA ‘ VV

SELECT PARTNERS, LP,

No. 20-CIV-07143 (GBD)
Plaintiffs and

Counterclaim-
Defendants, JUDGMENT

- against -
TRANSOCEAN LTD., TRANSOCEAN INC.,

Defendants and
Counterclaim-Plaintiffs.

 

 

By order [ECF No. 60] dated December 16, 2020 (the “Summary Judgment Order”), the
Court granted the motion for summary judgment [ECF No. 24] filed by Defendants and
Counterclaim-Plaintiffs Transocean Ltd. and Transocean Inc. (“Transocean”).

By stipulation, the parties hereto have agreed to the voluntary dismissal of the claims
asserted by Plaintiffs and Counterclaim-Defendants Whitebox Relative Value Partners, LP,
Whitebox GT Fund, LP, Whitebox Multi-Strategy Partners, LP, Pandora Select Partners, LP
(‘Whitebox’) in its Complaint for purposes of allowing an appeal of the Summary Judgment Order
and that dismissal.

Accordingly, and pursuant to Rule 58 of the Federal Rules of Civil Procedure, the Court
hereby ENTERS judgment for Transocean and against Whitebox as follows:

1. Transocean’s motion for summary judgment [ECF No. 24] is GRANTED;

2. Whitebox’s cross-motion for summary judgment [ECF No. 38] is DENIED;

AMERICAS 105641285

 

 
Case 1:20-cv-07143-GBD Document 64 Filed 01/07/21 Page 2 of 2

3. Declaratory judgment in favor of Transocean on its counterclaims [ECF No. 22], is
GRANTED, declaring that, as set forth in the Order:
a. “The internal reorganization executed in connection with the Exchange Offer
did not violate Section 11.03 of the Indenture [ECF No. 28-1]”;
b. “[T]he purported events of default described in the Notice [ECF No. 28-7] do
not, in fact, constitute an actual default under the Indenture;” and
c. “[A]jny associated rights or remedies for Whitebox, including acceleration of
the 2027 Existing Notes, are unavailable”;
4. Pursuant to stipulation between the parties, and in accordance with those terms,
Whitebox’s remaining securities claims [ECF No. 3], which were effectively dismissed

by the Summary Judgment Order, are hereby now formally DISMISSED.
The Clerk of the Court shall close the file in this matter.

IT IS SO ORDERED.

JAN 0 7 2021 |
Dated: / Go 83 “Dow

oyge B/Taniels
ed States District Judge

 

 

AMERICAS 105641285 2

 
